DETAILED ACTION
Allowable Subject Matter
Claim 1, 4-6, 8-14, 17-18, and 20-27 are allowed.

As per claims 1, 12, and 17, the prior art Lato (Optimization of LiDAR scanning and processing for automated structural evaluation of discontinuities in rockmasses) discloses apparatus for generating a representation of planar surfaces in a physical environment (see Title and page 195 section 3: LiDAR scanner and computer for generating a composite image of rockmasses/a rockface), comprising:
a mobile sensor platform (MSP) including a sensor that output sensor signals, wherein the sensor sense distance to planar surfaces in the environment and the MSP is adapted to be moved through the environment (see Fig. 1 and page 195 section 3: LiDAR sensor, i.e. sensor that measures distance, to image a rockface, i.e. planar surfaces, that is moved to a variety of scan locations, i.e. as such the sensor is mobile);
a processor that receives and processes the sensor signals (page 195 section 3: computer is used to complete the required algorithms, i.e. process the collected data from the LiDAR scans), and:
(i)    for each time step of a sequence of time steps, uses the sensed distance to planar surfaces in the environment to extract observations of axes that define orientations of the planar surfaces (page 195 section 3 and Fig. 9: generates 7 LiDAR scans, data includes observations of axes that define orientations of the rockface, i.e. planar surfaces for a sequence of measurements, i.e. time steps, as the data is 
(ii)   aligning or registering the independent scans and associates observed axes of similar orientation and associates the observations of axes that define orientations of the planar surfaces at each time step that are of similar orientation to observations of axes at other time steps (page 195 section 3 and Figs. 9 and 10: discusses aligning or registering the independent scans; see Fig. 2 and page 197 section 5.1: scan alignments are optimized with respect to each other using with respect to North in an axis map);
(iii)  minimizes uncertainty in the observations of axes that define orientations of the planar surfaces and in the estimates of the MSP orientations by linking the estimates of the MSP orientations, the observed axes of orientations of the planar surfaces, and the Earth’s magnetic field, and generates a set of optimized estimates of the orientations of the planar surfaces (see Fig. 10b and page 198 section 5.2: stereonet is a composite linking the MSP data measured at various scan orientations, the identified axes in the environment, i.e. stereonet data points, and the direction of Earth’s magnetic, i.e. North; and see Title, Fig. 10b, and pages 197-198: section 5: discloses an optimization process for automated structural evaluation of discontinuities in rockmass); and
output the representation of the physical environment as axes that define the orientations of planar surfaces in the physical environment based on the set of optimized estimates of the orientations of the planar surfaces (see Fig. 10b and page 

Pack (US 2007/0247612) discloses a LIDAR system/mobile sensor platform (MSP) that includes sensors that output sensor signals, wherein the sensors sense direction of inclination and direction of the Earth’s magnetic field (see Abstract and paragraph 0020); 
for each time step of the sequence of time steps, use the sensed directions of inclination and the Earth’s magnetic field to estimate orientation of the MSP without positional information and minimizes uncertainty in the estimates of the orientations of the planar surfaces and of the MSP by further linking the direction of inclination (see paragraphs 0019-0021: at the time of acquisition, the system using data form a compass along with tilt/inclination to align an image with respect to North, i.e. with a global coordinate system; as best understood by the examiner this meets this limitations of the claimed invention as it uses similar sensors in the alignment process and does not rely upon GPS positional information; see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans), and
wherein aligning or registering the independent scans include estimating orientation of the MSP for each time of the sequence of time steps (see Fig. 6 and paragraphs 0019-0022 and 0031: uses orientation data obtained during each image in the alignment processes of multiple images/scans).



However the prior art fails to disclose a processor that receives and processes the sensor signals, and:
(i) for each time step of a sequence of time steps, uses the sensed distance to planar surfaces in the environment to extract observations of axes that define orientations of the planar surfaces;
(ii) for each time step of the sequence of time steps, uses the sensed directions of gravity and the Earth’s magnetic field and angular velocity to estimate orientation of the MSP without positional information, and clusters together observations of axes that define orientations of the planar surfaces at each time step that are of similar orientation to observations of axes at other time steps; and
(iii) minimizes uncertainty in the clustered observations of axes that define orientations of the planar surfaces and in the estimates of the MSP orientations by linking the estimates of the MSP orientations, the clustered observations of axes that define orientations of the planar surfaces, and the sensed directions of gravity and the Earth’s magnetic field, and generates a set of optimized estimates of the orientations of the planar surfaces; and
an output device that outputs the representation of the physical environment as axes that define the orientations of planar surfaces in the physical environment based on the set of optimized estimates of the orientations of the planar surfaces.

Dependent claims 4-6, 8-11, 13-14, 18, and 20-27 are allowable due to their dependency upon allowable independent claim 1, 12, or 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865